Citation Nr: 1142944	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the Veteran's discharge is a bar to the payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1980 to November 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The RO initially denied entitlement to compensation benefits on the basis of his character of discharge in an October 1987 administrative decision.  The Veteran did not express timely disagreement, and the decision became final.  

The Veteran petitioned to reopen his claim for compensation benefits, and therefore his character of discharge determination, in March 2006.   In April 2006, the RO continued to deny the Veteran's claims for compensation on the basis of the Veteran's character of discharge.  In February 2010, the Board reopened the claim but also denied benefits on the basis of the character of discharge.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). 

In September 2010, the Court vacated the Board decision and remanded the claim for compliance with the instructions in a Joint Motion for Remand.  In May 2011, the Board remanded the claim to the RO for further development.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Joint Motion for Remand indicates that VA failed to properly fulfill its duty to assist prior to the Board's February 2010 decision by failing to obtain records of the proceedings of a Special Court Martial convened in August 1984.  The Veteran was arraigned, tried, and convicted.  A record of the offenses and findings has been obtained and associated with the claims file. 

Sentence was adjudged in October 1984 and included reduction in pay grade, forfeiture of pay, confinement at hard labor for two months, and a bad conduct discharge.  The General Courts Martial Convening Authority of the 3rd Armored Division executed the sentence except for the bad conduct discharge in a December 1984 Special Court Martial Order Number 58.  The Order was corrected by the U.S. Army Court of Military Review (Court of Review) Order Correction Certificate dated in July 1985.  The General Court Martial Convening Authority executed the bad conduct discharge in an October 1985 Special Court Martial Order Number 74.   

Although the Special Court Martial Orders Numbers 58 and 74 have been obtained and associated with the claims file, the record of proceedings of the Special Court Martial including all evidence and transcripts and the documents associated with action by the Court of Review have not been obtained.  Additional records obtained by the RO in June 2011 and August 2011 included post-service review by the Army Discharge Review Board and Board of Corrections of Military Records that were cumulative of evidence already in the claims file.  

As such, the Board has no discretion and must remand this matter for compliance with the Court's September 2010 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 
19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The U.S. Army Office of the Clerk of the Court is the custodian for all records of special courts martial in which a bad conduct discharge was approved in cases since 1939.   A request to the Clerk of the Court for the proceedings of the Special Court Martial and action by the Court of Review is necessary to comply with the instructions of the Joint Motion for Remand.   

Accordingly, the case is REMANDED for the following action:

1.  Request all records of the proceedings of the Veteran's Special Court Martial convened on August 14, 1984 at Butzback, Federal Republic of Germany. with sentence adjudged on October 18, 1984, published in Special Court Martial Order 58 of the 3rd Armored Division on December 26, 1984, corrected by order of the U.S. Army Court of Review on July 9, 1985, and reissued as Special Court Martial Order 74 of the 3rd Armored Division on October 18, 1985.  

Provide the Clerk of the Court with telephone, email, facsimile, and mailing address information for the RO and that certified copies are needed.  

Provide the Clerk of the Court with the Veteran's full name and service number, copies of the Special Court Martial Orders 58 and 74 from the claims file, and inform the Clerk that the records are necessary to comply with an Order by the U.S. Court of Appeals for Veterans Claims.  

Request that the records include all charges and specifications, written evidence considered by the Court-Martial, and a transcript of the proceedings.  

Request that the Clerk of the Court provide records of proceedings or review performed by the U.S Army Court of Military Review of this case including but not limited to a copy of the Correcting Certificate dated 
July 9, 1985.  

Associate all records received with the claims file. 

2.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate whether the Veteran's character of discharge is a bar to payment of VA compensation benefits.  If the bar is sustained, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




